Citation Nr: 0804402	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-38 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for disabilities of 
multiple joints, to include  joints of the lumbar spine.

2.  Entitlement to service connection for eczema.

3.  Entitlement to service connection for acne.

4.  Entitlement to service connection for a prostate 
disability.

5.  Entitlement to service connection for high cholesterol.

6.  Entitlement to service connection for a dental disability 
for compensation purposes.





REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran had active service from December 1950 to November 
1953.  During this time, he served in Korea and was awarded 
the Combat Infantryman's Badge (CIB).

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.  

In February 2006, the veteran presented testimony at a 
hearing before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing has been made a part of the record.

Also, in connection with his appeal the veteran testified at 
a video conference hearing in November 2007 before the 
undersigned Veterans Law Judge, and accepted such hearing in 
lieu of an in-person hearing before a Veterans Law Judge.  
See 38 C.F.R. § 20.700(e) (2007).  A transcript of the 
hearing is associated with the claims files.

During the veteran's November 2007 hearing he raised the 
issues of entitlement to service connection for hypertension 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).  This claim is referred to the originating 
agency for appropriate action.

This case was advanced on the docket upon motion of the 
veteran.  See 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A chronic joint disorder was not present in service, 
arthritis was not manifested within one year of the veteran's 
discharge from service, and no current joint disorder is 
etiologically related to service.

2.  Chronic eczema was not present in service and is not 
etiologically related to service.  

3.  Chronic acne was not present in service and is not 
etiologically related to service.  

4.  A chronic prostate disorder was not present in service 
and is not etiologically related to service.

5.  High cholesterol is not related to the veteran's service 
in the military or to his service-connected post-traumatic 
stress disorder (PTSD).

6.  The veteran does not have a chronic dental disability.



CONCLUSIONS OF LAW

1.  No disability of any joint was incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of any joint during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§  3.303, 3.307, 3.309 (2007).

2.  Eczema was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Acne was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  A prostate disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

5.  High cholesterol was not incurred in or aggravated by 
active duty, nor is it proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

6.  A chronic dental disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.381 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
should submit any pertinent evidence in his possession, by 
letter mailed in June 2004, prior to its initial adjudication 
of the claims.  Although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for his service connection claims 
until March 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for any of the disabilities at 
issue.  Consequently, no disability rating or effective date 
will be assigned, so the failure to provide timely notice 
with respect to those elements of the claim is no more than 
harmless error.

The Board acknowledges that, unfortunately, the veteran's 
service medical records could not be obtained from the 
National Personnel Records Center (NPRC), in St. Louis, 
Missouri, presumably because they were destroyed in the 1973 
fire at that facility.  Efforts have been made to locate 
additional service medical records, but no additional records 
have been located and it is clear that additional efforts to 
obtain such records would be futile.

The Board notes that, besides the veteran's service medical 
records, all pertinent, available evidence has been obtained 
in this case.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.

The Board notes, as well, that the veteran was not afforded 
VA examinations as part of the development of his claims.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

A claimant must show more than a current disability to 
trigger the duty to assist.   Rather, there also must be at 
least some probative suggestion of a causal connection 
between the disability and his military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link (or nexus) must be competent, meaning 
by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   However, here, the claims files contain no 
suggestion or other indication that the any of the claimed 
disabilities are associated with his active military service 
or that his high cholesterol is related to his service-
connected PTSD, despite his unsubstantiated assertions to the 
contrary.  The evidence in this case is sufficient to decide 
the claims.  Moreover, there is no reasonable possibility 
that a VA examination would result in evidence to 
substantiate any of the claims.  Accordingly, the Board has 
determined that VA is not obliged to afford the veteran a VA 
examination in response to any of these claims. 
 
In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  Service connection can 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

As for claims for service connection for dental conditions, 
specifically, current regulations provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling, and may 
be considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  
38 C.F.R. § 3.381(a).  Service connection may be granted for 
a dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether it is due to a combat wound or other service trauma, 
or whether the veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b).  

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.304(d) (2007); see also Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2007); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the veteran's service medical records are 
unavailable.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Because these records, if they existed, 
remain absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

The medical evidence shows that the veteran is diagnosed with 
osteoarthritis of the lumbar spine, eczema, adult acne, high 
cholesterol and benign prostatic hypertrophy, status post 
transurethral resection of the prostate.  However, the 
medical evidence of record shows osteoarthritis was not 
present within one year of the veteran's discharge from 
service.  Additionally, there is no medical evidence of a 
nexus between any of these claimed disabilities and cold 
injury in service or any other incident of service or of a 
nexus between the veteran's high cholesterol and his service-
connected PTSD.  Rather, the evidence of the claimed nexus is 
limited to the veteran's own statements as well as statements 
submitted by the veteran's family members.  This is not 
competent evidence with respect to those matters since 
laypersons, such as the veteran and his family members, are 
not qualified to render an opinion concerning medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   

The Board also notes that the veteran has filed a claim for 
joint pain.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

During the veteran's November 2007 hearing, he testified that 
while stationed in Korea he was rarely provided the 
opportunity to adequately brush his teeth.  Rather, he rinsed 
his mouth with drinking water from his canteen; however, the 
veteran has neither provided nor identified any medical 
evidence showing that he has a dental disability.  Therefore, 
service connection is not warranted for this claimed 
disability.

The Board has also considered the Board's combat service.  
Although Section 1154(b) lowers the evidentiary burden for 
establishing the presence of a disease or injury in service, 
it does not negate the need for medical evidence of a current 
disability or medical evidence of a nexus between a current 
disability and active service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 
507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claims.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for disabilities of 
multiple joints, to include joints of the lumbar spine, is 
denied.

Entitlement to service connection for eczema is denied.

Entitlement to service connection for acne is denied.

Entitlement to service connection for a prostate disability 
is denied.

Entitlement to service connection for high cholesterol, to 
include as secondary to PTSD, is denied.

Entitlement to service connection for a dental disability for 
compensation purposes is denied.  




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


